Citation Nr: 1336670	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  11-23 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD) prior to December 17, 2009, when a 100 percent rating became effective.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico that granted service-connected for PTSD and assigned a 30 percent evaluation, both effective August 13, 2007.

In a December 2009 rating decision the RO found CUE in the July 2008 rating decision and increased the 30 percent for PTSD to 50 percent, effective August 13, 2007.

On December 17, 2009, the Veteran's representative submitted a statement indicating that the Veteran requested an increased rating for PTSD, which the RO construed as a new claim for an increased rating.   In a March 2010 rating decision the RO increased the 50 percent rating for PTSD to 100 percent, effective from December 17, 2009, primarily based on the information contained in a February 2010 VA examination report.  

In a March 2010 statements, the Veteran argued for an effective date of August 13, 2007, for the 100 percent rating, and explained that he had, in essence, challenged the initial 30 percent rating for PTSD (now increased to 50 percent).    

As the Veteran had perfected his appeal to the initial 30 percent rating for PTSD in a July 2009 VA-9 Form; the propriety of the 100 percent rating for PTSD prior to December 17, 2009, is considered to be part of the initial appeal, and the Board has identified this issue as listed on the cover page.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 


FINDINGS OF FACT

From August 13, 2007, date of service connection, the Veteran's PTSD has been productive of total occupational and social impairment.

 
CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD beginning August 13, 2007 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal.  No further notice or assistance is required to aid the Veteran in substantiating his claim.

II.  Laws and Regulations

In the instant case, the Veteran's appeal arises from the assignment of a staged disability rating for his service-connected disability after the award of an initial disability rating.  With regard to initial rating cases, separate ratings can be assigned to separate periods of time, based upon the facts found - a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's disability due to service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the general rating formula for mental disorders, a 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating contemplates reduced reliability and productivity in occupational and social situations due to such symptomatology as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  

The symptoms listed in VA's General Rating Formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), Fourth Edition, a GAF scale includes scores ranging between 0 and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2013).  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM -IV.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Analysis

During the period beginning August 13, 2007, the Veteran's PTSD has been manifested by severe depression, insomnia, low energy, some impairment in concentration and memory, intrusive thoughts, occasional nightmares, sleeping problems, avoidance of crowds and close relationships, mistrust of others, suspiciousness, social isolation, hypervigilance, crying spells, emotional withdrawal, being argumentative with his family, anger, irritability, occasional outbursts, anhedonia, feelings of worthlessness, and obsessive behavior.  

The record reflects essentially the same symptoms and manifestations of PTSD that led the July 2008 VA examiner to diagnose the Veteran with severe PTSD, and, alcohol dependence; and assign a GAF of 50.

The February 2010 VA PTSD examiner pointed to the fact that the Veteran reported chronic sleep impairment, isolation, no friendships or social activities.  He was disheveled and did not have the ability to maintain minimum personal hygiene.  His psychomotor activity was lethargic and fatigued.  While no delusions were reported, he had persistent visual hallucinations and obsessive ritualistic behavior.  A GAF score of 45 was assigned.  

His symptoms, including crying spells, temper problems, impaired judgment, and difficulty interacting with others have consistently been noted in the medical record since August 2007; in this regard, the Veteran has frequently been noted to become tearful during PTSD therapy sessions, and it has been noted that his temper and social problems have significantly affected his marriage, family, and social relationships.  

During the July 2008 VA examination, the Veteran's PTSD was estimated by the examiner to cause only moderate deficiencies in work, family relations, judgment, thinking and mood.  If read alone, such examination reports might not reflect PTSD symptoms severe enough to warrant a 100 percent rating.  However, the same examiner diagnosed a severe disability and assigned a GAF indicative of an inability to work.

The July 2008 VA examination findings, as well as the medical record generally are consistent with the later examination findings in February 2010, on which the Veteran's increased 100 percent disability rating was based.  The Veteran's GAF score on the July 2008 VA examinations was 50 and on the February 2010 examination was 45; GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130; see also the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  

VA treatment records reflect that, at the time of his initial evaluation for PTSD in August 2008, the Veteran was assigned a GAF score in the low 40s.  Such GAF scores indicate an assessment of significant psychiatric symptomatology.  

The Board notes that, in his July 2012 testimony, the Veteran asserted that his problems resulting from PTSD had worsened (memory, forgets names, etc).  

As described above, the record reflects that, substantially, there was little difference in the nature and severity of the Veteran's PTSD symptomatology and resulting functional impairment prior to or after December 17, 2009, overall, as it relates to the pertinent rating criteria.  The symptoms had been previously and consistently described by the Veteran from the time he began mental health treatment in August 2007, with approximately the same level of severity.  

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that, from the time of the August 13, 2007, date of service connection, the Veteran's PTSD has been productive of total occupational and social impairment.


ORDER
  
An initial rating of 100 percent for PTSD, beginning August 13, 2007, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


